Citation Nr: 9902054	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-30 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from September 1969 to July 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veterans claim of entitlement to service 
connection for PTSD.


FINDING OF FACT

The record contains no evidence of a verified, or verifiable, 
in-service stressor, upon which the diagnosis of PTSD is 
based.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veterans 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. § 5107(a).

Specifically, the United States Court of Veterans Appeals 
(Court) has held that the three elements of a well grounded 
claim of service connection for PTSD are:  1) a current, 
clear medical diagnosis of PTSD; 2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and 3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  Cohen v. Brown, 10 Vet. App. 128, 129 (1997).

Adjudication of well grounded claims of service connection 
for PTSD requires evaluation of the evidence in light of 
places, types, and circumstances of service, as indicated by 
service records, the official history of each organization in 
which the veteran served, the veterans military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) 
(1998); Cohen, 10 Vet. App. at 129.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
However, the Board is not bound to accept diagnoses and 
opinions by physicians who base a diagnosis of PTSD solely 
upon the veterans unsupported statements.  See Black v. 
Brown, 5 Vet. App. 177 (1993); see also Swann v. Brown, 5 
Vet. App. 229 (1993).  Nor is the Board bound to accept the 
veterans uncorroborated accounts of in-service stressors or 
the opinions or diagnoses by physicians who rely on the 
veterans account of his stressful military service.  Id.

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (1998).  

II.  Factual Background

The pertinent evidence of record consists of the veterans 
service records, the veterans Information in Support of 
Claim for Service Connection for PTSD form, a lay statement 
submitted by the veteran, a Semi-Annual Unit History Report 
for the 553rd Engineer Company, two VA examinations 
(conducted in June and in October 1996), and correspondence 
from the veterans psychologist and physician (dated in 
December 1996 and in July 1997, respectively).

The veterans service records indicate that the veteran was 
alternately classified as a vehicle repairman, as a mechanic, 
and as an engineering equipment repairman while in service.  
He was assigned to the 553rd Engineer Company.  There is no 
evidence of any combat citation.

The Information in Support of Claim for Service Connection 
for PTSD form submitted by the veteran in connection with his 
claim reflects the veterans reported stressors.  No dates 
are given, other than the veterans dates of assignment.  The 
veteran stated that while on guard duty, he saw helicopters 
outside of the perimeter shooting mini guns and firing 
rockets at Charley.  Once, he fired eight claymore rounds 
in response and heard two screams.  The veteran also stated 
that once while on convoy, he witnessed three Vietnamese 
being shot.  When he asked one of the MP's (military police) 
what was going on, the MP turned around and kicked one of the 
dead Vietnamese in the head, swearing.

The lay statement submitted by the veteran, from an 
individual who met the veteran while stationed in Vietnam, 
reiterates the veterans reported stressors, i.e., that the 
veteran had pulled guard duty and had had to fire claymore 
rounds and that he had seen three dead Vietnamese soldiers, 
one of whom was kicked in the head by an MP.  The serviceman 
stated that the veteran had told him that he had been all 
stressed out about seeing the dead Vietnamese soldiers.  He 
also stated that the veteran was real depressed and sad 
when he came home from Vietnam.

The Semi Annual Unit History Report for the 553rd Engineer 
Company indicates that the company encountered no enemy 
action or experienced any casualties or equipment losses for 
the period ending April 30, 1971.

The June 1996 VA examination notes the veterans reports of 
auditory and visual hallucinations for many years.  The 
hallucinations were related to the war and included hearing 
tanks, helicopters, bombs, and people crying or shouting for 
help, and seeing people running towards him for help.  No 
specific service events were referenced.  The examiners 
summary noted that the veteran had had PTSD for many years, 
but no opinion was given as to its relationship to the 
veterans service history.

The October 1996 VA examination reflects the veterans 
reports of having hallucinations and nightmares since he got 
out of Vietnam.  It also reflects the veterans reported 
stressors.  It was noted that the veteran reported pulling 
guard duty every night and that he would hear choppers very 
close, and shooting rockets and tracers.  One night, the 
veterans base was put on red alert, and he fired eight 
claymores.  After that, he heard someone scream, and he could 
not do anything to help that person.  The veteran never did 
find out who screamed.  The veteran also reiterated his 
account of seeing three dead people in the road, asking what 
happened, and witnessing the MP kick one of the dead people 
in the head.  When asked by the examiner what his worst 
trauma or remembrance of experience was in Vietnam, the 
veteran stated that it was the choppers being so close and 
shooting so close.  The Axis I diagnosis was PTSD, close 
exposure to combat events.

The correspondence from the veterans psychologist (dated in 
December 1996) reflects the earlier diagnosis of PTSD and 
notes that the veteran had asked for his (the psychologists) 
professional opinion as to the existence of PTSD.  It was 
also noted that the veterans score on the Mississippi Scale 
for Combat Related PTSD was 173, well above the cutoff for 
PTSD.  The veterans history of nightmares and hallucinations 
was referenced, and the psychologist indicated that the 
veteran reported in counseling sessions being shot at by a 
sniper while on convoy and having SAPERS inside the base camp 
shooting at him.  The psychologist was not sure that the 
veterans PTSD existed, but he did believe that the war had 
affected the veteran.  The Axis I diagnosis was, in pertinent 
part, rule out PTSD.

The correspondence from the veterans physician (dated in 
July 1997) indicates that the veteran had been under his care 
since October 1996.  It was noted that the diagnosis remained 
PTSD, stemming from exposure to combat in Vietnam.

III.  Analysis

The Board recognizes the veterans contention that he is 
entitled to service connection for PTSD.  Specifically, the 
Board acknowledges the veterans reports of pulling guard 
duty every night and seeing an MP kick a dead person in the 
head.  The Board also acknowledges the clear diagnosis of 
PTSD found in the veterans claims file.  However, the Board 
must adhere to established laws and regulations in its 
determinations.  As such, the veterans claim of entitlement 
to service connection for PTSD must be denied, as it is not 
well grounded.

Specifically, while the record does contain a current, clear 
diagnosis of PTSD, as evidenced by the October 1996 VA 
examination, that diagnosis was based upon an unverifiable 
service history.  In this regard, the VA examiner stated that 
the veteran had PTSD related to close exposure to combat.  
However, neither the veterans service records nor the Semi 
Annual Unit History Report of the 553rd Engineer Company 
document or even suggest that the veteran was exposed to 
combat or had combat service.  Indeed, the Semi Annual Unit 
History Report is negative for any enemy encounters, any 
casualties, and any loss of equipment.  Also, the veterans 
service records indicate that the veteran was a mechanic of 
some sort, assigned to a company that constructed storage 
warehouses and built concrete walls.  As such, the Board is 
not bound to accept a diagnosis reached in this manner.  See 
Black v. Brown, supra; see also Swann v. Derwinski, supra.

Further, absent evidence of combat service by the veteran, 
the veterans assertions as to service events cannot be 
accepted as conclusive evidence of an in-service stressor.  
See 38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. § 3.304(f) 
(1998).  Nor is the Board bound to accept the veterans 
uncorroborated accounts of in-service stressors.  See Black 
v. Brown, supra; see also Swann v. Derwinski, supra.  
Moreover, with respect to the lay statement submitted by the 
veteran, while it corroborated that the veteran had related 
his accounts of events to another, the individual simply 
reiterated accounts told to him by the veteran.  He did not 
witness them himself.  In essence, his statement can only 
corroborate what he knows, i.e. that the veteran made such 
statements.  The individuals statements are only as 
effective as their source.  If the Board cannot accept the 
veterans assertions as to service events as conclusive 
evidence of occurrence, it cannot accept this individuals 
either.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.304(f).

In effect, then, the veteran has not presented the three 
elements required for a well grounded claim of service 
connection for PTSD.  See Cohen v. Brown, supra.  While there 
is a current and clear diagnosis of PTSD, there is no 
credible supporting evidence that the claimed in-service 
stressors occurred, based upon evaluation of the record in 
light of places, types, and circumstances of service.  Here, 
the veterans service records do not indicate combat service.  
Rather, the veteran was a mechanic of some sort.  Also, the 
Semi Annual Unit History Report of the 553rd Engineer Company 
does not document any combat or casualties.  

Accordingly, absent a verified, or verifiable stressor, the 
veteran has not submitted a well grounded claim of 
entitlement to service connection for PTSD, and the veterans 
claim must be denied.  Application of the rule regarding 
benefit of reasonable doubt is not required, as the veteran 
has not met his burden of submitting a well grounded claim.  
38 U.S.C.A. § 5107(b) (West 1991).

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the December 1996 
and May 1997 rating decisions, in the statement of the case 
(dated in September 1997), and in the supplemental statement 
of the case (dated in June 1998), as he was informed that 
there was no evidence of record to corroborate the veterans 
claimed in-service stressors.  The veteran also has not 
provided any indication of the existence of additional 
evidence that would make his claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Absent a well grounded claim, the VA 
has no duty to assist the veteran in development of his 
claim.  38 U.S.C.A. § 5107(a).



ORDER

Entitlement to service connection for PTSD is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
(Court) within 120 days from the date of mailing of notice of 
the decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, 
§ 402, 102 Stat. 4105, 4122 (1988).  The date which appears 
on the face of this decision constitutes the date of mailing 
and the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.
- 2 -
